Citation Nr: 1826415	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  13-18 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Counsel

INTRODUCTION

The Veteran served on active duty from August 1966 to September 1968.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In June 2017 the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

In February 2018, the Board determined that further medical inquiry was necessary to decide the claim and sought a medical expert opinion from the Veterans Health Administration (VHA) pursuant to VHA Directive 1602-01. Such opinion was obtained in March 2018.


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss is related to his in-service noise exposure. 

2.  The Veteran's tinnitus is related to his in-service noise exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for tinnitus are met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, such as organic diseases of the nervous system, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  Tinnitus is deemed an organic disease of the nervous system where there is evidence of acoustic trauma. Fountain v. McDonald, 27 Vet. App. 258 (2015).

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993). For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As an initial matter, the Board notes that the Veteran has a current diagnosis of bilateral hearing loss and tinnitus.  See September 2011 VA examination report.  Furthermore, his in-service exposure to noise has been acknowledged in light of his service in the field artillery in Vietnam.  Therefore, the remaining inquiry is whether his bilateral hearing loss and tinnitus are related to such in-service noise exposure.

In this regard, the Veteran underwent a VA examination in September 2011, at which time the examiner opined that it was not at least as likely as not that the Veteran's hearing loss and tinnitus were caused by or a result of an event in military service.  In reaching such determination, she noted that the Veteran reported a history of military noise exposure as part of the Army Artillery in Vietnam without hearing protection.  He also reported a history of occupational noise exposure from being a truck driver since 1972, working in a warehouse for 7 years, and while performing mechanical work off and on for a couple of years.  The Veteran denied the use of hearing protection while performing his non-military occupational duties as well as a history of recreational noise exposure.  The examiner further explained that the Veteran had normal hearing at entrance and separation with no significant auditory threshold shift in either ear.  She noted that the Veteran denied hearing loss or ear trouble at separation, and indicated that he had reported that the onset of his hearing loss and tinnitus was 25-30 years prior to the examination (i.e., 13-18 years following separation from service).  The examiner also explained that current research shows that tinnitus begins within a year of noise exposure and that the Veteran's file was silent as to complaints of tinnitus.

However, in his December 2011 notice of disagreement, the Veteran reported that he experienced difficulty hearing and ringing in his ears during service, but did not seek treatment, and, in his June 2013 substantive appeal, he indicated that he clarified that he experienced tinnitus for far longer than 25-30 years prior to the September 2011 VA examination.  He reported that he was only aware that such had been going on for a long time, and reiterated that such, as well as bilateral hearing loss, had been present since 1968 as reported in his August 2010 claim. Additionally, subsequent VA treatment records dated in December 2015 reflects that the Veteran reported that he had tinnitus for "forever."  Furthermore, at his June 2017 hearing, his representative alleged that there was, in fact, a threshold shift in the Veteran's hearing acuity from his entrance to separation examination.  The Veteran also testified that he experienced a decrease in his hearing acuity as well as tinnitus in and since service, and reported that he was not exposed to any significant noise after service.

Consequently, the Board sought an expert medical opinion as to the etiology of the Veteran's bilateral hearing loss and tinnitus.  In March 2018, a VA otolaryngologist reviewed the record and opined that it is at least as likely as not that such disorders were due to his in-service noise exposure.  In this regard, the otolaryngologist explained that effects of acoustic trauma or chronic loud noise exposure may not manifest in audiometric testing for years, as the outer hair cells of the cochlea are affected by noise exposure but may not die for many years following the initial insult.  The otolaryngologist also noted that tinnitus is associated with hearing loss and that the Veteran's tinnitus started during or shortly after service.  

The Board affords great probative weight to the March 2018 opinion as the VA otolaryngologist conducted a complete review of the record, to include the Veteran's medical records, previously obtained medical opinion, and lay statements submitted in support of his claim, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the otolaryngologist offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Therefore, the Board finds that the Veteran's bilateral hearing loss and tinnitus are related to his in-service noise exposure.  Consequently, service connection for such disorders is warranted.  38 U.S.C. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303; Gilbert, supra.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


